Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000380
                                                     19-JUL-2011
                                                     11:01 AM
                         SCAD-11-0000380

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                     TERRIE CHUN, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 11-031-8955)

                       ORDER OF DISBARMENT
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

           Upon consideration of the Office of Disciplinary
Counsel’s petition for issuance of a reciprocal discipline notice
to Respondent Terrie Chun, the memorandum, affidavit, and
exhibits appended thereto, and the record, it appears the Supreme
Court of California disbarred Respondent Terrie Chun from the
practice of law in that state on July 30, 2009; this court, on
June 1, 2011, issued a notice and order requiring Respondent
Chun, in accordance with Rule 2.15(c) of the Rules of the Supreme
Court of the State of Hawai#i (RSCH), to show cause as to why the
same or substantially equivalent discipline should not be imposed
in the State of Hawai#i; service of this court’s notice and order
is deemed effective June 2, 2011; and Respondent Chun has not
appeared or shown cause as to why such discipline should not be
imposed.   It further appears that Respondent Chun is not within
the State of Hawai#i and that making this disbarment order
effective 30 days after its entry as provided by RSCH Rule 2.1(c)
would serve no purpose. Therefore,
          IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.15(c),
that Respondent Chun is disbarred from the practice of law in the
State of Hawai#i, effective upon entry of this order.
          IT IS FURTHER ORDERED that, in addition to any other
requirements for reinstatement imposed by the Rules of the
Supreme Court of the State of Hawai#i, Respondent Chun shall pay
all costs of these proceedings as approved upon timely submission
of a bill of costs and an opportunity to respond thereto, as
prescribed by RSCH Rule 2.
          DATED:   Honolulu, Hawai#i, July 19, 2011.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.
                               /s/ Sabrina S. McKenna




                                 2